WISS, Judge
(dissenting):
I believe that the majority has overlooked certain critical issues that are presented in the-two questions before us and, as a result, has missed an opportunity to provide decisional guidance on an important question involving appellate substantive and procedural rights. Therefore, I must dissent from that opinion and its affirmance of the decision below.
I
Appellant faced life in prison on multiple charges of despicable sexual misconduct over 3 years with his young stepdaughter who, at the time of trial, was only 10 years old. After findings had been entered on appellant’s pleas of guilty, the only evidence that defense counsel presented in appellant’s behalf during sentencing proceedings had to do with appellant’s good military character—nothing at all to help explain his misconduct, as aberrant as it was.
Notwithstanding, defense counsel’s sentencing plea was that appellant needed extended therapy, not extended confinement. Not surprisingly, however, the military judge was not responsive and, instead, sentenced appellant to 75 years’ confinement (subsequently reduced by the convening authority, pursuant to a pretrial agreement, to I2V2 years).
When the case reached the Court of Military Review, appellate defense counsel reviewed the report of a pretrial sanity board that had considered appellant’s mental status under RCM 706, Manual for Courts-Martial, United States, 1984. This review led her to request trial defense counsel’s case file, in which she noticed several psychiatric and psychological reports that contained references to sexual disorders and to appellant’s possibly having been a victim of childhood sexual abuse.
For instance, just 3 days before this court-martial, a psychological evaluation of appellant that had been prepared by Dr. Stubbs, a psychologist who had examined appellant at the request of the defense, contained this statement: “While he denied conscious knowledge of any molest of his own there is strong support both in the interview and the testing data to forward the hypothesis that he was the victim of some significant physical, emotional and sexual abuse.” A year earlier—on August 5, 1988—the psychiatric department of Naval Hospital, Camp Pendleton, did an evaluation on appellant in which he had checked off “sexually abused” as one of his “past” experiences.
Appellate defense counsel found herself in a quandary concerning what, if anything, these materials might suggest regarding effectiveness of trial defense counsel’s representation during the sentence proceedings. She was aware of the frequently observed point that a significant factor in the background of most child sexual abusers is their own abuse as a child.1 As a non-expert in the medical field, however, counsel felt unqualified to interpret much of the testing data which she came across or to comprehend significant parts of the evaluation reports or to understand what appeared to be inconsistencies in testing results.
Most importantly, she felt professionally unequipped to evaluate this material, some of which seemed to suggest an important factor that might have offered some psychological explanation for appellant’s devi*26ant conduct that, in turn, might have had relevance in the determination of appellant’s sentence—namely, appellant’s own sexual victimization as a child. Counsel was mindful of her responsibilities as an officer of the court not to raise frivolous issues that lack substantial foundation, as well as a concern to not treat lightly an allegation of professional ineffectiveness against a colleague. She believed that, unless she received expert assistance in evaluating the medical materials, she would be unable to responsibly determine whether she should raise, on appellant’s behalf in the Court of Military Review, an issue questioning the adequacy of trial representation.
Based on her study of this Court’s opinion in United States v. Toledo, 25 MJ 270 (1987), opinion adhered to on recon., 26 MJ 104, cert. denied, 488 U.S. 889, 109 S.Ct. 220, 102 L.Ed.2d 211 (1988), and the opinion of the Navy-Marine Corps Court of Military Review in United States v. Huerta, 81 MJ 640, 643 n.1 (1990), counsel believed that she “must first seek assistance from government resources in the local area. This [she] proceeded to do____” She began by calling the Command Staff Judge Advocate at Naval Hospital, Bethesda, “to see if anyone on the hospital staff was qualified in child sexual abuse cases.” She was given the name of one psychologist who then was on staff at the hospital. However, after conversing with that doctor and telling him “the non-confidential” aspects of the case, the doctor told counsel “that he did not feel qualified to give [her] the required assistance.” He, in turn, gave her the names of three psychologists “whom he felt were more qualified.”
The first of these three, because of her position with a local foundation, informed counsel that she was “not available for consultations____” Counsel was unable to reach the second one when she telephoned. She did, however, have more luck with the third—Lieutenant Commander Vladimir Nacev, who then was assigned to the Navy’s Family Advocacy Program in Washington, D.C. Defense counsel makes these representations about Dr. Nacev’s potential contribution to her dilemma:
My discussions with LCDR Nacev have convinced me that he has sufficient experience in the area of child sexual abuse to enable him to provide the consultation I require. LCDR Nacev informs me he is available and willing to assist me, however, until he is allowed to review the confidential psychological testing data and reports, he is unable to answer my specific concerns.
Naturally, counsel had concerns about revealing confidential material—as well as engaging in candid, confidential conversations with Dr. Nacev—without the blessing of some authority who could assure her that her use of this government personnel resource was permissible and that their exchanges would be confidential. United States v. Toledo, supra, teaches the risks that defense counsel run in that regard, given the absence of a doctor-patient privilege in the Military Rules of Evidence.
Accordingly, counsel prudently believed that she needed a determinative decision from an appropriate authority that she was entitled to use of a government resource for expert assistance, see 25 MJ at 276, and that her use would be within the scope of the lawyer-client privilege under Mil. R.Evid. 502(a), Manual, supra. She reasonably viewed this as preferrable to simply striking out on her own, unsupported with official sanction, to commandeer a government resource and run the risk that, later, an appellate court might conclude that she acted improperly and, so, the confidences may be pierced. After all, this very Court has warned that “a servicemember has no right simply to help himself to government experts and bring them into the attorney-client relationship, bypassing the proper appointing authorities.” 25 MJ at 276.
Thus, she turned to the Court of Military Review and asked for an order for expert assistance and for confidentiality. She did so, relying on the following language from footnote 1 of the Huerta opinion out of that same court less than 3 months earlier:
*27To obtain expert assistance prior to the referral of charges to a court-martial, we believe that although it may be cumbersome, defense counsel, at a minimum, must demonstrate to the convening authority that (1) working through their own resources, they have exhausted the possibilities for Government assistance within their particular geographic location, (2) establish that their further communication with a potential Government expert assistant would necessarily compromise client confidences, and (3) formally request of the convening authority, with the proper showing of necessity and relevance, that the expert assistance provided be rendered under an order of confidentiality. Once charges have been referred to trial, application for expert assistance may be made to the military judge, followed by a defense-requested continuance to prepare for trial with that assistance.
Extrapolating from that language, the Court of Military Review seemed to counsel to be the appropriate authority from whom to seek a determination both that she was entitled to a government resource for expert assistance and that her relations with that resource would be confidential within the confines of the lawyer-client privilege.
The Court of Military Review, however, denied her motion after oral argument thereon and denied, as well, her motion for reconsideration en banc. Thereafter, appellant petitioned this Court for a writ of mandamus to order the Court of Military Review to issue the requested order, but we denied the petition without prejudice to raise the matter in the normal course of appellate review.
At that point, appellate defense counsel proceeded as best she could, raising in her brief in the Court of Military Review the issues on which she had sought expert assistance to evaluate whether they should be raised and, if so, how. As is clear by now, however, her efforts were unsuccessful, for the Court of Military Review affirmed the convictions and the approved sentence.
II
In this Court, appellate defense counsel has carried on with her efforts to convince appellate authorities that appellant received inadequate representation during his trial proceedings. As well, she confesses that she is hampered in carrying her burdens in that regard by the absence of expert assistance, and so she has raised, too, the question whether the Court of Military Review erred in denying her motion for assistance and for confidentiality. The majority has turned a cold shoulder to both issues. In doing so, however, I believe that several aspects of the opinion overlook certain realities of appellate practice from the viewpoint of the practitioner.
A
I will write only briefly as to the first issue, relating to effectiveness of representation during the trial proceedings, in part because I do not believe that that issue is fully ripe for our consideration, see this opinion, infra. I minimally discuss this issue only to the extent necessary to establish the framework within which to consider why appellate defense counsel believed it was necessary to obtain expert assistance to help her in connection with that issue.
Appellant claims that trial defense counsel was negligent in his representation in this respect: Although counsel had in his case file documents—including the glaring report from Dr. Stubbs, a portion of which I quoted earlier (38 MJ at 27)—that contained suggestions that appellant had been the victim of child sexual abuse, counsel apparently neither noticed those suggestions2 nor, of course, investigated their *28potential importance. See United States v. Scott, 24 MJ 186 (CMA 1987). This focus on what is the precise nature of appellant’s complaint against his trial defense counsel points up a critical defect in the majority’s use here of the usual practice of not second-guessing reasonable tactical decisions by defense counsel. It would seem that the decision not to pursue the potential use of appellant’s childhood experiences—either because they ultimately could not be documented satisfactorily or because medically it would offer insufficient explanation to motivate a lenient sentence—could not be rubber-stamped as tactically reasonable when apparently there was no decision made due to unawareness of what was in the case file.
I make these brief comments on appellant’s claim of ineffective assistance of trial defense counsel only to bring into focus my differences with the majority’s view of that claim and the appropriate analysis of it. However, I do not believe that that issue is ripe for decision now, in light of appellate defense counsel’s assertion that she needed—and impliedly still does need—expert assistance upon which she can weigh the credibility of such an issue and, if credible, upon which she can frame and pursue such an assertion of error.
B
“It is well established that ... an accused is entitled to the assistance of an expert to aid in the preparation of his defense” and that the standard for when such an expert must be afforded is “upon a proper showing of necessity.” United States v. Burnette, 29 MJ 473, 475 (CMA), cert. denied, 498 U.S. 821, 111 S.Ct. 70, 112 L.Ed.2d 43 (1990); see Ake v. Oklahoma, 470 U.S. 68, 105 S.Ct. 1087, 84 L.Ed.2d 53 (1985). Moreover, again on a proper showing of necessity, expert assistance in preparation of an appeal may be ordered. See, e.g., United States v. Curtis, 31 MJ 395 (Daily Journal CMA 1990).
It is imperative to state with clarity what truly is in issue here: Did appellate defense counsel make a showing of necessity for expert assistance to prepare her appeal; and, if so, what was the proper response of the Court of Military Review? What is not in issue is the need for an order of confidentialty. Once a court of law orders that expert assistance is necessary to prepare a case, whether at trial or on appeal, then the expert becomes a part of the defense team and is as enshrouded by the lawyer-client privilege as is the lawyer herself. See United States v. Toledo, supra at 275-76; Mil.R.Evid. 502(a).
Recall, however, that appellate defense counsel’s motion was not limited to an order for confidentiality, but it extended also to an order for provision of expert assistance. Without a proper authority’s ruling that the defense is entitled to an expert, counsel would not seem free to round one up, whether that expert was “ ‘ready, willing, and able to provide the required assistance.’ ” See United States v. Toledo, supra at 276.

Showing of Necessity

In United States v. Burnette, 29 MJ at 475, this Court stated: “As to the instant case, we agree that very little, if any, showing of necessity was required to entitle the defense to expert assistance in the interpretation of drug analyses.” I infer from this that, at least where complex, technical, scientific evidence is at issue— material that is well outside the usual ken *29of an attorney—“necessity” is shown where that evidence is material to the case.
It may be that “necessity” in this connection is like probable cause—it depends on a variety of factors in the context of the concrete case at bar. In addition to the nature of the problem that I just mentioned, some additional potentially influential factors that come to mind include a good-faith representation of need by appellate counsel as an officer of the court, the bona fide appearance of an issue actually in the case for which the expert is requested, and the reasonableness of the request for assistance (one measure of which might be whether a prosecutor who had such a piece of evidence in his hand could easily call up an expert and ask what it meant).
I believe that, against these guidelines, necessity was demonstrated to the Court of Military Review. Appellate defense counsel contended that the issue in question and the material relating to it was so technical and complex that she, as a non-expert in the field, was unable to comprehend and evaluate it. Only with expert assistance could she apply her legal expertise to decide whether a legitimate appellate issue was presented and what would be the most successful way to litigate that issue. Without it, she was shooting in the dark.

Response of the Court of Military Review

It is the charge of the Court of Military Review to ensure due process on appeals pending before it. Where a showing of necessity for expert assistance in the prosecution of an appeal is made to the court, it must take any and all reasonable steps to assure that such assistance is provided.
Usually, this responsibility will be satisfactorily discharged by promulgating an order directing appropriate authorities to furnish defense counsel with the requisite expert assistance. Counsel, with such an order in hand, then has all she needs to obtain such assistance and to ensure that the expert is within the lawyer-client privilege. If and when counsel is rebuffed in her efforts to seek compliance with the order, however, she may return to the Court of Military Review for appropriate relief. Cf. United States v. True, 28 MJ 1, 4 (CMA 1989) (Military judge ordered convening authority to provide defense with expert assistance; when convening authority refused, military judge abated the proceedings in accordance with RCM 703(d)).
Ill
On the basis of this reasoning, I conclude that the refusal of the Court of Military Review to ensure necessary expert assistance, as appellate defense counsel had requested, compromised the ability of the defense to properly evaluate, frame, and litigate the issue of adequacy of trial representation. I would set aside the decision of the Court of Military Review and remand the case to that court. I would direct the court to issue whatever order was appropriate consistent with these views in order to permit appellate defense counsel to associate with an expert to assist her in adequately preparing her appeal. Then, under Article 66, Uniform Code of Military Justice, 10 USC § 866, counsel could file in that court whatever appellate issues that seemed legitimate in light of that consultation, with ultimate opportunity for appellant to petition for review by this Court under Article 67, UCMJ, 10 USC § 867.

. See, e.g., Note, A Matter of Trust: Institutional Employer Liability for Acts of Child Abuse by Employees, 33 William & Mary L.Rev. 1295, 1298 n.25 (Summer 1992) ("In general, abused children become abusive and dysfunctional adults.”), citing T. Reidy, "The Aggressive Characteristics of Abused and Neglected Children," Child Abuse: Commission and Omission 471 (J. Cook and R. Bowles eds., 1980); Hagen, Tolling the Statute of Limitations for Adult Survivors of Child Sexual Abuse, 76 Iowa L.Rev. 355, 359-60 (Jan.1991) ("Sexually victimized children often continue the cycle of sexual abuse in their adult lives by marrying abusive spouses or by victimizing their own children." (footnote omitted)), citing J. Renvoize, Incest: A Family Pattern 90 (1982) (child incest victims have "strong likelihood" of themselves becoming adult incest abusers); R. Flowers, Children and Criminality: The Child as Victim and Perpetrator 92 (1986) (abused children become abusive adults).


. The majority challenges my basis for representing in this regard the nature of appellant’s claim and, in turn, any basis of support for that claim. 38 MJ at 11. As to the former, it is quite clear from appellant’s brief: "Trial defense counsel's failure to recognize and investigate the issue of appellant’s history of childhood sexual abuse resulted in the military judge’s unaware*28ness of, and thus inability to consider, significant extenuation evidence. This constituted unreasonable and ineffective representation.” Final Brief at 10 (emphasis added). As to whether there might be any support for such a claim when and if that claim later becomes ripe for adjudication, I simply point this out: In the affidavit that he furnished to rebut the attack on his representation in the Court of Military Review, trial defense counsel detailed his view of the nature of and the vulnerabilities to use of the psychological evidence that was in his case file; yet he never mentioned the matter in that evidence that suggested appellant’s possible childhood sexual victimization. Thus, while he offers explanation for not using aspects of that evidence, his affidavit offers no suggestion that he was even aware of the matter in that evidence that appellant has focused on during his appeal.